Norval, J.
An action was brought in the court below by Raymond Bros. & Co. against the Richardson Drug Company and the Lincoln Paint & Color Company, Thomas L. Teasdall, and Alice M. Teasdall to recover the purchase price of certain goods and merchandise sold by the plaintiffs to Thomas L. Teasdall. A dismissal was entered as to the Teasdalls, and a trial to the court terminated in a judgment against the other defendants in the sum of $217.96, who have prosecuted this error proceeding.
The defendants, against whom a recovery was had in the court below, being the owners of a stock of drugs in the city of Lincoln, on January 27, 1892, sold the same conditionally to the Teasdalls, the parties at the time entering into a written contract, a copy of which is set out in the opinion in Richardson Drug Co. v. Teasdall, 59 Nebr., 150, filed herewith. The Teasdalls took possession of the goods under said contract and the business was thereafter carried on in the name of said Thomas L. Teasdall, by whom the goods in controversy herein were purchased. The trial court found that the Teasdalls, in *158making such purchase, were the agents of the Richardson Drug Company and the Lincoln Paint & Color Company, and that the goods were obtained for their benefit. This finding is now assailed. Aside from the written contract already mentioned, there is not a scintilla of evidence to sustain the finding. This instrument has at least three times been construed by this court as being a contract for the conditional sale of merchandise. See Richardson Drug Co. v. Teasdall, 52 Nebr., 698; Richardson Drug Co. v. Plummer, 56 Nebr., 523; Richardson Drug Co. v. Teasdall, 59 Nebr., 150, herewith decided. The case under consideration is parallel with Richardson Drug Co. v. Plummer, 56 Nebr., 523. In that case it was sought to recover from the Richardson Drug Company and the Lincoln Paint & Color Company the purchase price of goods sold theTeasdalls, under circumstances like these disclosed by the present record. The plaintiffs relied upon the contract of conditional sale to establish that the Teasdalls were the agents of the defendants. This court, in an opinion by Sullivan, J., held that said contract of conditional sale did not authorize the vendees to purchase new goods on the credit of the vendors, and that there was no basis for the judgment rendered against the latter. ' With the conclusion then reached we are content. The judgment of the district court herein is
Reversed.